DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-6 of U.S. Application No. 16/687,827 filed on 11/19/2019 have been examined.
The amendment filed on 03/08/2022 has been entered and fully considered.
Claims 1-6 have been amended.
Claims 7-8 have been newly added.
Claims 1-8 are pending in Instant Application.

Response to Arguments
In regards to the 112(f) interpretation: Applicant’s amendments with respect to claims 1 and 6 has been fully considered and are persuasive. The previous 112(f) interpretation to claims 1 and 6 have been withdrawn.
In regards to the claim objection: Applicant’s amendments with respect to claim 1 has been fully considered and are persuasive. The previous claim objection to claim has been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments and arguments with respect to claims 1-5 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 101 to claims 1-5 have been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s amendments and arguments with respect to claim 6 has been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 112 (b) to claim 6 has been withdrawn.
In regards to rejection under 35 U.S.C. § 102 (a)(1): Applicant’s amendments and arguments with respect to claims 1-4 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 (a)(1) to claims 1-4 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 5-6 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 5-6 have been withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed over the prior art of record.
As per claims 1 and 6, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious calculate a second evaluation value for a user group including a plurality of users traveling on a same moving vehicle based on: a first evaluation value determined based on an attribute of the plurality of users, and a time during which the plurality of users travel together; and in a case where there is a candidate user who is a candidate of a user newly getting on the moving vehicle; calculate the second evaluation value for a predetermined user group when the predetermined user group is formed for the moving vehicle, and determine a response policy for the candidate user based on whether or not the second evaluation value satisfies a predetermined policy.
Claims 2-5 and 7-8 depend from claim 1 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662